DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This paper is in response to papers filed October 11, 2021. Currently, claims 1, 4-10, 12 and 13 are pending.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
Any rejection not reiterated or specifically addressed was overcome by amendment.
The Required Response to Sequence Listing Compliance is withdrawn in view of Applicant’s submissions.
The objections to the specification regarding two Example 7’s and “METdelat7-8” are withdrawn in view of the amendments to the specification.
The objections to the claims regarding “a an” in claim 4 and “METdelat7-8” in claim 8 are withdrawn in view of the amendments to the claims.
The rejection under 35 USC 112(b) of the phrase “preferably” in claim 1, a determination step in claim 1, the active steps of claim 4, the phrase 

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 contains the word “treatming”. This is believed to be a typographical error and that Applicant intends the claim to include “treating”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-10, 12 and 13 are indefinite because the term “small” in claim 1 is a relative term which renders the claims indefinite. The term “small” is not defined by the claims, the specification does not provide a standard for ascertaining the 
Claim 1 contains the term “susceptibility and/or resistance”. It is unclear what the susceptibility and/or resistance is related to. Susceptible to what? Resistant to what? The specification does not provide any guidance as to what is meant by these terms. The metes and bounds of the claim are unclear and appropriate correction is required. Claims 4-10, 12 and 13 are rejected because they depend on claim 1.
Claims 1 contains the term “the target sequence”. This term lacks antecedent basis. There is no target sequence previously referred to in claim 1. The specification does not define target sequence. It is unclear what Applicant intends to claim. Appropriate correction is required. Claims 4-10, 12 and 13 are rejected because they depend on claim 1.
Claim 9 is indefinite because it is unclear whether further action is required. Claim 9 requires further limiting claim 1 with an additional wherein clause that has no active step. It is unclear how claim 9 modifies the action in claim 1. Furthermore, it’s not clear how the “treating the subject with dietary compounds or phytochemicals” is related to claim 1 which is stated to be for determining resistance of susceptibility to a drug.
Claim 9 contains the limitation “the determination of the presence of”. This phrase lacks antecedent basis because there is no “determination of the presence” in claim 1, on which claim 9 depends. It is not clear what determination 
Regarding claim 12, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP §2173.05(d). It is unclear whether Applicant intends to claim these limitations or is identifying preferred embodiments.


Claim Rejections – 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
In analyzing the claims for compliance with the written description requirements of 35 USC 112(a), the determination is made as to whether the specification contains a written description to show Applicant had possession of the full scope of their claimed invention at the time the application was filed. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing, identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
Here, the claims encompass a genus of drugs that target metabolic pathways causing diseases as a result of the aberrant level of transcripts, alternative splice variants, and/or mutation. To practice the claimed methods requires that one knows the identity of such drugs because the claims require that the practitioner treat the disease or condition of the subject with a drug. 
The claims do not describe the drugs in terms of their complete structure or in terms of any other relevant structural characteristics. The size of the claimed genus is significantly large given the breadth of the claims as encompassing any drug that targets metabolic pathways causing diseases as a result of the aberrant level of transcripts, alternative splice variants, and/or mutation. There is no known structure in the specification that correlates to, and describes, these drug options. Nor are there any 
The specification describes drugs as pharmaceutical compounds, including, but not limited to drugs that are approved by the FDA or the EMA that are known as targeted drugs to the person skilled in the art (instant specification, p. 9, ll. 12-17). Given the breadth of the claims as encompassing a much larger genus that additionally comprises any drug that targets metabolic pathways causing diseases as a result of the aberrant level of transcripts, alternative splice variants, and/or mutation, the disclosure in the specification is not sufficient to establish that Applicant was in possession of a representative number of drugs in this broadly claimed genus.
Further, the specification does not disclose a clear structure-function relationship between the claimed genus of drugs and the functional property of targeting metabolic pathways causing diseases as a result of the aberrant level of transcripts, alternative splice variants, and/or mutation. No common structure has been disclosed to identify drugs that meet the criteria of targeting metabolic pathways causing diseases as a result of the aberrant level of transcripts, alternative splice variants, and/or mutation.
In analysis of the claims for compliance with the written description requirement of 35 USC 112(a), the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ‘representative number’ depends on whether one of ordinary skill in the art would recognize that the applicant was in possession of 
In Vas-Cath Inc. v. Mahurker (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that:
“applicant must also convey, with reasonable clarity to those skilled in the art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of ‘written description’ inquiry, whatever is presently claimed.”

	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of drugs within the broadly claimed genus. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of drugs which are not described in the specification.  As such, one skilled in the art would not have envisaged applicants have possession of the claimed genus in order to practice the invention as broadly claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al. Genome Research (Nov. 2013) 23:843-854 (hereinafter “Hiatt”) in view of WO2013119827 to Clarke et al. (hereinafter “Clarke”).
Hiatt teaches a method of detecting low-frequency variation (Hiatt p. 844, left col., bottom of page). Hiatt teaches that low-frequency variations can confer drug resistance or facilitate immune evasion (Hiatt p. 843, left col.). Hiatt teaches targeting cancer genes in cell lines and clinical cancer samples (Hiatt, Abstract). Hiatt thus teaches an in vitro method of detecting mutations that confer drug resistance, or susceptibility and/or resistance of a subject to a drug, in cancer cells.

Hiatt teaches a molecular inversion probe hybridizing to a strand of genomic DNA of interest (Hiatt p. 845, Fig. 1 description). The MIP in Fig. 1 consists of two targeting arms (extension probe and ligation probe) joined by a constant backbone sequence and a molecular tag (detectable moiety) (Hiatt p. 845, Fig. 1 description). Hiatt designed probes with targeting arms summing to 40 nt in length, with extension arms ranging in length from 16-20 nt and ligation arm ranging in length from 20-24 nt (Hiatt p. 851, left col., Preparation of smMIP capture reagent). Hiatt teaches targeting arms were joined by a constant 40-mer backbone sequence containing a stretch of 12 random nucleotides (detectable moiety) (Hiatt p. 851, left col., Preparation of smMIP capture reagent). Hiatt further teaches targeting arms were complementary to sequences flanking individual regions of interest (Hiatt p. 845, Fig. 1 description). Figure 1A of Hiatt shows the two arms that leave a small gap on the genomic DNA to be sequenced.
Hiatt does not teach performing RNA profiling on the sample by multiplex mRNA sequencing, and determining the susceptibility and/or resistance of the subject suffering from or at risk of a disease or condition for a drug to treat the disease or condition.

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hiatt to directly capture RNA sequences as taught by Clarke in order to obtain transcript information and sequence data. Clarke teaches detecting mutations in clinical cancer samples (Clarke p. 10, ll. 25-33). Clarke teaches a need exists for easy methods of capturing sequences of target RNA molecules using MIPs in the absence of generating a full intervening cDNA molecule (Clarke p. 1, l. 29-p. 2, l. 5). Clarke teaches problems associated with the cDNA step, namely, practical complexity in requiring additional enzymatic step and clean up to generate a template for DNA specific reagents and introduction of inherent bias due to primer binding or reverse transcriptase sequence preferences, or differential stability of some RNA sequences over others which may lead to over or under representation of the cDNA pool (Clarke p. 1, ll. 23-28). The method of Clarke allows for selectively targeting RNA template to obtain information including sequence data, thus identifying mutations on an RNA level, which is 

With regard to claims 5 and 6, Hiatt teaches clinical samples consisted of FFPE tissue, peripheral blood, or bone-marrow aspirates from patients with cancer (Hiatt p. 851, left col., Capture and library construction). 
With regard to claim 8, Hiatt teaches BRAF, EGFR, KIT, KRAS and PDGFRA (Hiatt p. 849, Table 3). 
With regard to claim 9, when the RNA is profiled and the presence of an aberrant level of a transcript, an alternative splice variant and/or a mutation is indicated, the susceptibility or resistance is inherently present. Similarly, the relationship between the presence of an aberrant level of a transcript, an alternative splice variant and/or a mutation and an indication for treatment with dietary compounds or phytochemicals is also inherent. 


Claim 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al. Genome Research (Nov. 2013) 23:843-854 (hereinafter “Hiatt”) in view of WO2013119827 to Clarke et al. (hereinafter “Clarke”) as applied to claims 1, 5, 6, 8 .
Hiatt in view of Clarke teach all of the limitations of claim 1 as discussed above and incorporated here. 
Hiatt and Clarke do not teach specifically treating the disease or condition of the subject, e.g., existing cancer treatment, with a drug to which the subject is susceptible to or to which the subject has not developed a resistance.
However, the prior art, as exemplified by applicant’s admission over the prior art cited on page 49, collectively teaches that it is well-established that genetic instability leads to therapy resistance to most cancers treated with anti-cancer drug after the susceptibility of the patient is determined. Specifically, the state of prior art, as illustrated on page 49, last paragraph, teaches the importance of optimal management of specific anti-cancer pathways at the genetic level, including molecular assays prior and post treatment, tolerated drug regimen, and identification of accurate genetic information. 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have incorporated the method of Hiatt and Clarke in existing cancer treatment method directed to cancer patients with established anti-cancer drugs to determine the susceptibility or resistance of a subject to a particular anti-cancer drug, as exemplified by applicant’s cited prior art, to improve the targeted existing cancer treatment because a practitioner would want to treat a patient suffering from a particular disease or condition with anti-cancer drugs based on the advantages via the genetic information identified by methods such as Hiatt and Clarke. A person of ordinary skill would be motivated to employ the method of Hiatt and Clarke to improve 

Response to Remarks:
	The response asserts that Kiflemariam in view of Lin and Reig does not teach, mention or suggest each and every element of amended claim 1. The previous rejection over Kiflemariam in view of Lin and Reig has been withdrawn. Thus, Applicant’s arguments are moot.


Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al. Genome Research (Nov. 2013) 23:843-854 (hereinafter “Hiatt”) in view of WO2013119827 to Clarke et al. (hereinafter “Clarke”) as applied to claims 1, 5, 6, 8 and 9 and further in view of Shafi et al. Oncotarget (2015) Vol. 6, No. 31, 31997-32012 (hereinafter “Shafi”).
Hiatt and Clarke teach all of the limitations of claims 1, 5, 6, 8 and 9 as described above and incorporated here.
Hiatt and Clarke do not teach wherein the presence of an aberrant level of a transcript, an alternative splice variant and/or a mutation is an indication for an aberrance in a metabolic pathway which is linked to the susceptibility and/or resistance of a subject suffering from or at risk of a disease or condition for a drug. Hiatt and 
However, Shafi teaches that AR-V7 has unique metabolic roles preferentially enhancing glutaminolysis (a glutamine processing pathway) often seen in many cancer cells (Shafi, description of fig. 10). Shafi teaches two recent clinical trials show that expression of AR-V7 in tumors correlates with resistance to anti-androgens (Shafi p. 31998). Anti-androgen therapy is used to treat prostate cancer (Shafi, Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have modified the methods of Hiatt and Clarke to additionally assay and sequence the AR splice variants in prostate tumor samples. Hiatt teaches multiplex in situ detection and identification of expected mutations in BRAF, EGFR, KIT, KRAS and PDGFRA (Hiatt p. 849, Table 3). It would have been obvious to modify the method of Hiatt to include additional prostate cancer relevant target variants and Shafi teaches an additional, clinically relevant mRNA modification that occurs in prostate cancer. The modification would provide the predictable outcome of sequencing an additional clinically relevant prostate cancer mRNA mutant or splice variant form.


Response to Remarks:
The response asserts Kiflemariam in view of Lin, Reig and Shafi does not teach, disclose or render obvious every element of claims 4 and 7 because claims 4 and 7 depend on amended claim 1. The response further asserts that Shafi does not teach MIPs that leave a gap when hybridizing. Examiner notes that Shafi is not relied upon 


CONCLUSION

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JENNIFER L. OVERLY/Examiner, Art Unit 1634   
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634